Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the appraised values of the rayon articles 'covered therebjq less the additions made by the appraiser to cover the so-called Japanese consumption tax, represent the prices at or about the dates of exportation of such merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in usual wholesale quantities and in the ordinary course of trade and that there were no higher foreign values therefor.
On the agreed facts, I find and hold the proper dutiable export values of the rayon articles covered by said appeals to be the values found by the appraiser, less any additions made by the appraiser for the so-called Japanese consumption tax. Judgment will be rendered accordingly.